             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20-cv-00376-MR-WCM

SHERRI WILKES,                         )
                                       )
                  Plaintiff,           )
                                       )              ORDER
      v.                               )
                                       )
BUNCOMBE OPERATIONS, LLC               )
doing business as                      )
Harmony at Reynolds Mountain           )
                                       )
                        Defendant.     )
______________________________________ )

      This matter is before the Court following the filing of a Second Amended

Complaint (Doc. 8) and Corrected Second Amended Complaint (Doc. 9) by

Plaintiff and a Motion to Dismiss filed by Defendant. Doc. 6.

      On April 29, 2021, Defendant filed the Motion to Dismiss. Doc. 6.

      On May 24, 2021, Plaintiff filed the Second Amended Complaint and

Corrected Second Amended Complaint. Docs. 8 & 9. In the Corrected Second

Amended Complaint, Plaintiff states that Defendant consents to the filing of

this Second Amended Complaint. Doc. 9 at 1.

      On May 27, 2021, Defendant filed a Stipulation confirming its consent to

the filing of the Corrected Second Amended Complaint, while reserving its

right to move to dismiss the complaint pursuant to Rule 12 of the Federal Rules

of Civil Procedure. Doc. 10.

                                       1
      Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, a party

may amend its pleading only with the opposing party’s written consent or the

court’s leave. Here, Defendant has provided its written consent to filing of the

Corrected Second Amended Complaint.

      “The general rule ... is that an amended pleading supersedes the original

pleading, rendering the original pleading of no effect.” Young v. City of Mount

Ranier, 238 F.3d 567, 573 (4th Cir. 2001); see also Fawzy v. Wauquiez Boats

SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a properly filed amended

complaint supersedes the original one and becomes the operative complaint in

the case, it renders the original complaint ‘of no effect.’”); Colin v. Marconi

Commerce Systems Employees’ Retirement Plan, 335 F.Supp.2d 590, 614

(M.D.N.C. 2004) (“Earlier motions made by Defendants were filed prior to and

have been rendered moot by Plaintiffs’ filing of the Second Amended

Complaint”); Ledford v. Eastern Band of Cherokee Indians, No. 1:20-CV-005-

MR-DCK, 2020 WL 1042235 at 1 (W.D.N.C. March 3, 2020) (“It is well settled

that a timely-filed amended pleading supersedes the original pleading, and

that motions directed at superseded pleadings may be denied as moot”).

      In light of the filing of the Corrected Second Amended Complaint, the

Motion to Dismiss (Doc. 6) will be denied as moot. This denial is without

prejudice to Defendant’s right to challenge the Corrected Second Amended

Complaint, if appropriate.

                                       2
     IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss

(Doc. 6) is DENIED AS MOOT.




                              Signed: May 27, 2021




                                3
